office_of_chief_counsel internal_revenue_service memorandum number release date uil files-152773-03 cc pa dpl b01 spowers date date to bill n timm associate area_counsel cc sb atl subject from charles b christopher chief branch disclosure and privacy law cc pa dpl b01 mou review you inquired about the legality of proposed changes and additions by an addendum to the date implementing agreement on the coordination of tax_administration between internal_revenue_service and georgia department of revenue the proposed changes and addition sec_1 are to part ii section a information to be exchanged or provided on a continuing basis types of returns and return_information as follows the changes and additions are underscored form_1120s including returns and k-1 partnership data for tefra and non-tefra returns a returns and revenue_agent reports form_1065 including returns and k-1 partnership data for tefra and non-tefra return sec_2 irs will provide the irs will provide w-4’s that are a in excess of exemptions xxx xxx page b adjusted by the irs c exempt whether allowable or unallowable d identified as abusive_tax_shelter schemes files-152773-03 sec_6103 provides that tax information with respect to specified taxes shall be open to inspection by state agencies bodies or commissions or their legal representatives charged under the laws of the state with tax_administration responsibilities such inspection is permitted only for state tax_administration_purposes sec_6103 requires a written request from state tax officials as a precondition to disclosure because most state agencies request continuing disclosure this statutory request requirement may be satisfied by means of a basic agreement between the irs and the state tax agency and an implementing agreement between the irs area and state officials see 964_f2d_630 7th cir the federal tax data that may be furnished to state tax agencies pursuant to sec_6103 is limited to taxes imposed by the specific internal_revenue_code chapters described in sec_6103 the proposed changes and additions by an addendum to the date implementing agreement are modifications relating to disclosures of return and return_information with respect to taxes imposed by chapter these changes fall within the purview of sec_6103 and therefore are permissible one concern we would like to bring to your attention however is that some of the original agreement’s language and information needs updating for example in section ii a e of the original agreement irm dollar_figure is not the current citation the new citation i sec_11 the atlanta service_center is now known as the atlanta campus district offices of the service are now referred to as areas and some of the signatories of the original agreement may not be the same individuals in consideration of some of these inconsistencies creating a new agreement rather than amending the original may be an option to consider some of these changes are a result of the internal_revenue_service restructuring and reform act of
